 



Exhibit 10.2
VOCUS, INC.
EMPLOYMENT AGREEMENT
To: [employee’s name]:
This Employment Agreement (this “Agreement”), dated as of December 6, 2005 (the
“Effective Date”), establishes the terms of your continued employment with
Vocus, Inc., a Delaware corporation (the “Company”).

1)   Employment and Duties. You and the Company agree to your continued
employment as [employee’s title] on the terms contained herein. In such
position, you will report directory to [title of employee that employee reports
to] (the “Direct Report”). You agree to perform whatever duties the Direct
Report may assign you from time to time that are reasonably consistent with your
position. During your employment, you agree to devote your full business time,
attention, and energies to performing those duties (except as the Company may
otherwise agree).   2)   Term. The initial term of this Agreement shall be for a
period of three years, commencing as of the Effective Date, unless terminated
earlier pursuant to Section 7 below. This Agreement shall automatically renew
for successive one-year periods thereafter (the initial term and each such
renewal period are collectively referred to as the “Term”) unless, at least six
months prior to the expiration of the initial term or any such renewal period,
either party gives written notice to the other party specifically electing to
terminate this Agreement at the end of the then-current initial term or renewal
period, as applicable (a “Notice of Non-Renewal”). In the event a Notice of
Non-Renewal is delivered by either party as provided above then, as of the end
of the Term, unless you are no longer an employee of the Company as of such
time, you shall become an at-will employee of the Company (provided that the
provisions of this Agreement that expressly survive termination shall continue
to apply to you).   3)   Compensation.

  a)   Salary. For all services rendered by you under this Agreement, the
Company will pay you an annual salary (the “Salary”) of not less than
US$[employee’s annual salary], which may be increased, but not decreased, from
time to time in such amounts as may be determined by the Company’s Board of
Directors (the “Board”) or the compensation committee thereof, in accordance
with its generally applicable payroll practices.     b)   Bonus. In addition to
your Salary, you shall be eligible during the Term to receive quarterly bonuses
(the “Bonus”) based on the Company’s achievement of its financial performance
goals, as determined by the Board or its compensation committee. Provided that
the Company’s goals have been met with respect to any quarter, as so determined
by the Board or its compensation committee, the Bonus payable on account of such
quarter will be not less than $[______]. Any such Bonus earned hereunder will be
paid within 90 days after the end of the Company’s quarter. You must be employed
at the end of the applicable quarter in order to receive any Bonus to which you
are otherwise entitled pursuant to the terms of this Section 3(b).     c)  
Equity. You shall be eligible to receive equity awards under any incentive
compensation, stock option or other equity plans of the Company now in effect or
which may be in effect at any time during the Term, subject to the discretion of
the Board or any committee thereof designated to administer any such plan.    
d)   Employee Benefits. During the Term, the Company will provide you with the
same benefits as it makes generally available from time to time to the Company’s
senior executives, as those benefits are amended or terminated from time to
time. Your participation in the Company’s benefit plans will be subject to the
terms of the applicable plan documents and the Company’s

Page 1 of 8



--------------------------------------------------------------------------------



 



      generally applied policies, and the Company, in its sole discretion, may
adopt, modify, interpret, or discontinue such plans or policies.

4)   Vacation. You shall accrue at least four weeks of paid vacation per year.
All terms and conditions of your vacation benefit will be governed by the
Company’s policies in effect from time to time.   5)   Expenses. The Company
will reimburse you for reasonable travel and other business-related expenses you
incur for the Company in performing your duties under this Agreement. You must
itemize and substantiate all requests for reimbursement and submit such
reimbursement requests in accordance with the Company’s policies in effect from
time to time.   6)   No Other Employment. While the Company employs you, you
agree that you will not, directly or indirectly, provide services to any person
or organization for which you receive compensation or otherwise engage in
activities that would conflict or interfere significantly with your faithful
performance of your duties as an employee without the Company’s prior written
consent. Notwithstanding the foregoing, you may (a) make and manage personal
passive business investments of your choice and serve in any director or similar
type capacity with up to three civic, educational or charitable organizations,
or any trade association, without seeking or obtaining the approval of the
Company, provided such activities do not materially interfere or conflict with
the performance of your duties hereunder, and (b) with the approval of the
Company, serve on the boards of directors of other corporations.   7)  
Termination. Subject to the provisions of this Section and of Section 8, you and
the Company agree that it may terminate your employment, or you may resign,
prior to the expiration of the Term, except that, if you voluntarily resign, you
must provide the Company with 30 prior written notice (unless the Board or your
Direct Report has previously waived such notice in writing or authorized a
shorter notice period).

  a)   For Cause. The Company may terminate your employment for “Cause” if you:

  i)   commit a material breach of (A) your obligations or agreements under this
Agreement or (B) any of the covenants regarding non-disclosure of confidential
information, assignment of intellectual property rights, non-competition and/or
non-solicitation (collectively, “Restrictive Covenants”) applicable to you under
any Stock Option Agreement or other agreement entered into (whether before, on
or after the date hereof) between you and the Company;     ii)   willfully
neglect or fail to perform your material duties or responsibilities to the
Company, such that the business or reputation of the Company is (or is
threatened to be) materially and adversely affected;     iii)   commit an act of
embezzlement, theft, fraud or any other act of dishonesty involving the Company
or any of its customers; or     iv)   are convicted of or plead guilty or no
contest to a felony or other crime that involves moral turpitude.

    Your termination for Cause will be effective immediately upon the Company’s
mailing or written transmission of notice of such termination. Before
terminating your employment for Cause under clauses (i) or (ii) above, the
Company will specify in writing to you the nature of the breach, act, omission,
refusal, or failure that it deems to constitute Cause and give you 30 days after
you receive such notice to the correct the situation (and thus avoid termination
for Cause), if such situation is capable of being corrected, unless the Company
agrees to extend the time for correction.

  b)   Without Cause. Subject to the applicable provisions in Sections 8 below,
the Company may terminate your employment under this Agreement before the end of
the Term without Cause.

Page 2 of 8



--------------------------------------------------------------------------------



 



  c)   Disability. If you become disabled (as defined below), the Company may
terminate your employment. You are “disabled” if you are unable, despite
whatever reasonable accommodations the law requires, to render services to the
Company for more than 90 consecutive days because of physical or mental
disability, incapacity, or illness. You are also “disabled” if you are found to
be disabled within the meaning of the Company’s long-term disability insurance
coverage as then in effect (or would be so found if you applied for the coverage
or benefits).     d)   Good Reason. You may resign for “Good Reason” if the
Company, without your consent, (i) materially reduces your Salary,
(ii) materially reduces your title, authority or responsibilities,
(iii) requires you to work in an office which is outside of a 30-mile radius
from the location of the Company’s principal executive office as of the
Effective Date, or (iv) fails to obtain the assumption of and agreement to
perform this Agreement by a successor as contemplated in Section 12 hereof.    
    You must give notice to the Company of your intention to resign for Good
Reason within 30 days after the occurrence of the event that you assert entitles
you to resign for Good Reason. In that notice, you must state the condition that
you consider provides you with Good Reason and must give the Company an
opportunity to cure the condition within 30 days after your notice (with the
30 day period shortened to ten days if the failure relates to non-payment of
Salary and such nonpayment is not cured within five days after you provide
written notice of such non-payment to the Company). If the Company fails to cure
the condition, your resignation will be effective upon the expiration of the
applicable cure period (unless the Board has previously waived such notice
period in writing or agreed to a shorter notice period or unless mediation is
proceeding in good faith, in which case such resignation will be come effective
15 days after the end of such mediation, if not previously cured).         You
will not be treated as resigning for Good Reason if the Company already had
given notice of termination for Cause as of the date of your notice of
resignation.     e)   Death. If you die during the Term, the Term will end as of
the date of your death.

8)   Consequences of Termination Prior to the Expiration of the Term.

  a)   Payments on Termination. If you resign or the Company terminates your
employment with or without Cause or because of disability or death, the Company
will pay you any unpaid portion of your Salary pro-rated through the date of
actual termination, reimburse any substantiated but unreimbursed business
expenses, pay any accrued and unused vacation time (to the extent consistent
with the Company’s policies), and provide such other benefits as applicable laws
or the terms of the benefits require. Except to the extent the law requires
otherwise or as otherwise provided in this Agreement or in your option,
restricted stock or other equity instrument agreements, neither you nor your
beneficiary or estate will have any rights or claims under this Agreement or
otherwise to receive severance or any other compensation, or to participate in
any other plan, arrangement, or benefit, after such termination or resignation.
    b)   Termination Due to Death. If your employment is terminated prior to the
expiration of the Term by reason of your death, the Company shall, in addition
to the payments set forth in Section 8(a), continue to pay your Salary, as then
in effect, for a period of 12 months after the date of termination of your
employment (after which time the Company shall have no further obligation to pay
Salary hereunder). The entitlement of any beneficiary of yours to benefits under
any benefit plan shall be determined in accordance with applicable law and the
provisions of such plan. In lieu of payments to your estate following your
death, you may designate a beneficiary or beneficiaries to whom all payments
which may be due under this Agreement will be made in the event of your death.
Such designation shall be made on a form delivered to the Company. You shall
have the right to change or revoke any such designation from time to time by
filing a new

Page 3 of 8



--------------------------------------------------------------------------------



 



      designation or notice of revocation with the Company, and no notice to any
beneficiary nor consent by any beneficiary shall be required to effect any such
change or revocation. If you shall fail to designate a beneficiary before your
death, or if no designated beneficiary survives you, any payments which may be
due under this Agreement following your death will be paid to your estate.    
c)   Termination Due to Disability. If your employment is terminated prior to
the end of the Term due to disability, as determined in accordance with
Section 7(c), the Company shall, in addition to the payments set forth in
Section 8(a), continue to pay your Salary, as then in effect, for a period of
12 months after the date of termination of your employment (after which time the
Company shall have no further obligation to pay Salary hereunder).     d)  
Termination by the Company without Cause or by You with Good Reason. Anything
contained herein to the contrary notwithstanding, if before the end of the Term
the Company terminates your employment without Cause (other than as a result of
your death or disability) or you resign for Good Reason, you shall be entitled
to the following, in addition to the payments set forth in Section 8(a):

  i)   the Company shall continue to pay your Salary, as then in effect, for a
period of six months after the date of termination of your employment (the
“Separation Period”) (after which time the Company shall have no further
obligation to pay Salary hereunder);     ii)   any options, restricted stock or
other equity instruments you have received or do receive from the Company shall
continue to vest in accordance with the vesting schedule set forth therein and
shall remain exercisable throughout the Separation Period, as though you were to
continue to be employed by the Company during the Separation Period,
notwithstanding any provision to the contrary in any agreement evidencing an
option, restricted stock or other equity grant;     iii)   the Company shall
provide you and your beneficiaries, throughout the Separation Period and at the
Company’s expense, with continued coverage under the group medical care,
disability and life insurance benefit plans or arrangements in which you are
participating at the time of termination; provided, however, that if such
coverage is precluded by the terms of the Company’s benefit or insurance
policies, the Company shall make a cash payment to you in an amount sufficient
to allow you to obtain comparable benefits for such period; and provided,
further, that the Company’s obligation to provide such coverage shall be
terminated if you obtain equivalent substitute coverage from another employer at
any time during the Separation Period; and     iv)   if your employment shall
have been terminated hereunder within the 12 full calendar month period
following the effective date of a Change in Control (as defined below), then a
portion of any options, restricted stock or other equity instruments you have
received or do receive from the Company (each, an “Equity Award”) will become
fully exercisable upon such termination of employment, notwithstanding any
provision to the contrary in any agreement evidencing an Equity Award. The
portion of each such Equity Award that will become fully exercisable under such
circumstances shall be equal to the portion, if any, of such Equity Award that
would otherwise become exercisable during the one year period following the date
of termination of employment, provided that in any event at least 50% of the
total number of shares (or equity equivalents) originally subject to such Equity
Award (less any shares or equity equivalents previously exercised) shall be
exercisable upon such termination of employment. A “Change in Control” means and
shall be deemed to have occurred on the earliest of the following dates:

Page 4 of 8



--------------------------------------------------------------------------------



 



  (A)   the date on which any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than an Excluded Owner, obtains “beneficial ownership”
(as defined in Rule 13d-3 of the Exchange Act) or a pecuniary interest in 50% or
more of the combined voting power of the Company’s then outstanding securities
(“Voting Stock”);     (B)   the consummation by the Company of a merger,
consolidation, reorganization or similar transaction, other than a transaction:
(A) in which substantially all of the holders of the Company’s Voting Stock
immediately prior to the consummation of the transaction hold or receive
directly or indirectly 50% or more of the voting stock of the resulting entity
or a parent company thereof, in substantially the same proportions as their
ownership of the Company immediately prior to the transaction; or (B) in which
the holders of the Company’s capital stock immediately before such transaction
will, immediately after such transaction, hold as a group on a fully diluted
basis the ability to elect at least a majority of the directors of the surviving
corporation (or a parent company);     (C)   there is consummated a sale, lease,
exclusive license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries (as determined by the
Board), other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to (A) an Excluded Owner or (B) an entity, 50% or more of the combined voting
power of the voting securities of which are owned by shareholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale, lease, license or other disposition; or     (D)
  individuals who, on the Effective Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new member of the Board was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes hereof, be considered as a member
of the Incumbent Board.         An “Excluded Owner” consists of the Company, any
entity owned, directly or indirectly, at least 50% by the Company, any Company
benefit plan, and any underwriter temporarily holding securities for an offering
of such securities.

  e)   Termination by You Following a Change in Control. Notwithstanding
anything to the contrary contained herein, you may resign, with or without Good
Reason, effective at any time during the one year period commencing on the six
month anniversary of the effective date of a Change in Control, upon not less
than 30 days’ prior written notice to the Company (which may be given prior to
such six month anniversary date). Upon any such resignation, you shall be
entitled to the following, in addition to the payments set forth in
Section 8(a):

  i)   the Company shall continue to pay your Salary, as then in effect, during
the Separation Period; and     ii)   the Company shall provide you and your
beneficiaries, throughout the Separation Period, with continued coverage under
the group medical care, disability and life insurance benefit plans or
arrangements in which you are participating at the time of termination;
provided, however, that if such coverage is precluded by the terms of the
Company’s benefit or insurance policies, the Company shall make a cash payment
to you in an amount sufficient to allow you to obtain comparable benefits for
such period; and provided, further, that the Company’s obligation to provide
such coverage shall be terminated if you obtain equivalent substitute coverage
from another employer at any time during such six month period.

Page 5 of 8



--------------------------------------------------------------------------------



 



  f)   Conditions to Separation of Employment Benefits. Notwithstanding anything
to the contrary contained herein, it shall be a condition to the Company’s
continued obligations under Sections 8(c), (d) and (e) hereof that you comply
with, and you agree to return any payments previously made to you under
Sections 8(c), (d) or (e) hereof if you fail to comply with, any Restrictive
Covenants applicable to you. You are not required to mitigate amounts payable
under this Section 8(f) by seeking other employment or otherwise, nor must you
return to the Company amounts earned under subsequent employment.

9)   Section 409A.

  a)   To the extent that you would otherwise be entitled to any payment
(whether pursuant to this Agreement or otherwise) during the six months
beginning on termination of employment that would be subject to the additional
tax imposed under Section 409A of the Code (“Section 409A”), (i) the payment
will not be made to you and instead will be made to a trust in compliance with
Revenue Procedure 92-64 (the “Rabbi Trust”) and (ii) the payment, together with
earnings on it, will be paid to you on the earlier of the six-month anniversary
of your Termination Date or your death or disability (within the meaning of
Section 409A). Similarly, to the extent you would otherwise be entitled to any
benefit (other than a payment) during the six months beginning on your
termination date that would be subject to the Section 409A additional tax, the
benefit will be delayed and will begin being provided (together, if applicable,
with an adjustment to compensate you for the delay) on the earlier of the
six-month anniversary of your termination date or your death or disability
(within the meaning of Section 409A).     b)   The Company will not take any
action that would expose any payment or benefit to you to the additional tax of
Section 409A unless (i) the Company is obligated to take the action under an
agreement, plan or arrangement to which you are a party, (ii) you request the
action, (iii) the Company advises you in writing that the action may result in
the imposition of the additional tax and (iv) you subsequently request the
action in a writing that acknowledges that you will be responsible for any
effect of the action under Section 409A. The Company will hold you harmless for
any action it may take in violation of this Section, including any attorney’s
fees you may incur in enforcing his rights.     c)   It is the Company’s
intention that the benefits and rights to which you could become entitled in
connection with the termination of employment comply with Section 409A. If you
or the Company believe, at any time, that any of such benefit or right does not
comply, it will promptly advise the other and will negotiate reasonably and in
good faith to amend the terms of such arrangement such that it complies with
Section 409A (with the most limited possible economic effect on you and on the
Company).

10)   Expiration. The expiration of this Agreement upon the end of the Term
following the delivery of a Notice of Non-Renewal does not constitute
termination with Cause nor provide you with Good Reason and does not entitle you
to any benefits under Section 8(d).   11)   Cooperation After Termination of
Employment. Following the termination of your employment with the Company for
any reason, you shall fully cooperate with the Company in all matters relating
to the winding up of your pending work on behalf of the Company including, but
not limited to, any litigation in which you are involved, and the orderly
transfer of any such pending work to other employees of the Company as may be
designated by the Company. The Company shall reimburse you for any out-of-pocket
expenses you incur in performing any work on behalf of the Company following the
termination of your employment.   12)   Restrictive Covenants. The Company and
you acknowledge that the Restrictive Covenants applicable to you pursuant to any
agreement entered into between you and the Company (a) shall remain in full
force and effect, notwithstanding the execution and delivery of this Agreement
by the

Page 6 of 8



--------------------------------------------------------------------------------



 



    parties, and (b) are intended by the parties to survive, and do survive, the
expiration or termination of this Agreement and your employment with the
Company.   13)   Assignment. The Company shall assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Company may hereafter merge or
consolidate or to which the Company may transfer all or substantially all of its
assets, if in any such case such corporation or other entity shall by operation
of law or expressly in writing assume all obligations of the Company hereunder
as fully as if it had originally been made a party hereto, but may not otherwise
may not assign or otherwise transfer this Agreement or any or all of its rights,
duties, obligations, or interests hereunder. You may not assign or otherwise
transfer this Agreement or any or all of your rights, duties, obligations, or
interests hereunder.   14)   Severability. If the final determination of an
arbitrator or a court of competent jurisdiction declares, after the expiration
of the time within which judicial review (if permitted) of such determination
may be perfected, that any term or provision of this Agreement is invalid or
unenforceable, the remaining terms and provisions will be unimpaired, and the
invalid or unenforceable term or provision will be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.   15)   Amendment;
Waiver. Neither you nor the Company may modify, amend or waive the terms of this
Agreement other than by a written instrument signed by you and by another
executive officer of the Company duly authorized by the Board. Either party’s
waiver of the other party’s compliance with any provision of this Agreement is
not a waiver of any other provision of this Agreement or of any subsequent
breach by such party of a provision of this Agreement.   16)   Withholding. All
payments required to be made by the Company to you under this Agreement shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Company may reasonably determine should be withheld
for payment to the applicable taxing authorities pursuant to any applicable law
or regulation.   17)   Governing Law. This Agreement shall be governed by the
laws of the State of Maryland exclusive of its choice of law provisions.   18)  
Survival. Notwithstanding anything to the contrary contained in this Agreement,
the provisions of Sections 7 through 20 of this Agreement shall survive the
termination or expiration, for any reason, of this Agreement.   19)   Notices.
Notices and other communications under this Agreement must be given in writing
by personal delivery, by certified mail, return receipt requested, or by
overnight delivery. You should send or deliver your notices to the Company’s
corporate headquarters, to the attention of the Company’s Secretary. The Company
will send or deliver any notices given to you at your address as reflected in
the Company’s personnel records. You and the Company may change the notice
address by providing notice of such change. You and the Company agree that
notice is received on the date it is personally delivered, the date it is
received by certified mail, or the date of guaranteed delivery by overnight
service, at the applicable address set forth above.   20)   Entire Agreement.
This Agreement supersedes any prior oral or written agreements, negotiations,
commitments, and writings between you and the Company with respect to the
subject matter hereof. All such other agreements, negotiations, commitments, and
writings will have no further force or effect; and the parties to any such other
negotiation, commitment, agreement, or writing will have no further rights or
obligations thereunder.

[SIGNATURE PAGE FOLLOWS]

Page 7 of 8



--------------------------------------------------------------------------------



 



If you accept the terms of this Agreement please sign in the space indicated
below. You are encouraged to consult with any advisors you choose regarding this
Agreement.

              Vocus, Inc.
 
       
 
  By:    
 
       
 
      Name:
Title:

I accept and agree to the terms of employment set forth in this Agreement:

     
 
 
   
Signature
   
 
   
 
 
   
Printed Name
   
 
   
 
 
   
Date
   

Page 8 of 8



--------------------------------------------------------------------------------



 



SCHEDULE OF MATERIAL DIFFERENCES TO EXHIBIT 10.2

                                      Initial Annual     Target Quarterly   Name
of Employee   Employee's Title     Salary     Bonus  
 
                 
William Donnelly
  Vice President, Sales   $ 175,000+     $ 43,750  
 
                       
Norman Weissberg
  Vice President, Account   $ 165,000     $ 41,250  

+Salary to be increased effective January 1, 2006

